Motion, insofar as it seeks leave to appeal from the May 2013 Appellate Division order, dismissed upon the ground that it does not lie, appellant having previously moved in the Court of Appeals for leave to appeal (21 NY3d 1055 [2013]) from the same Appellate Division order from which he currently seeks leave to appeal (see Selinger v Selinger, 90 NY2d 842 [1997]); motion, insofar as it seeks leave to appeal from the March *11912015 Appellate Division order, dismissed upon the ground that the order sought to be appealed from does not finally determine the proceedings within the meaning of the Constitution.